Citation Nr: 0033999	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-08 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right eye injury, claimed as diplopia.

2.  Whether new and material evidence had been presented to 
reopen a claim for service connection for pancreatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from May 1958 to February 
1985.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that denied the above claims.

In September 2000, a hearing was held before the undersigned 
Acting Veterans Law Judge making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 2000).  

In an undated letter, the RO notified the veteran that his 
appeal was being transferred to the Board and that the time 
within which he may submit additional evidence to the Board 
was limited to 90 days.  Additional treatment records of the 
veteran were submitted to the Board in September 2000.  The 
Board is unable to determine whether or not this evidence was 
received within 90 days of the undated letter.  Therefore, 
the Board finds that the evidence was timely submitted.  See 
38 C.F.R. § 20.1304(a) (2000).  Further, although the veteran 
did not waive RO consideration of this evidence, a remand to 
the RO for the issuance of a supplemental statement of the 
case is not required, as the Board herein resolves these 
claims in the veteran's favor.  See 38 C.F.R. § 20.1304(c) 
(2000).  There is no prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 389 (1993).

The issue of entitlement to service connection for 
pancreatitis on the merits is the subject of the remand 
immediately following this decision.


FINDINGS OF FACT

1.  The veteran's current right eye disorder, diagnosed as 
diplopia and a chorioretinal scar, was caused by an in-
service injury.

2.  By a June 1987 decision, the RO denied service connection 
for pancreatitis.  The veteran did not appeal that decision.

3.  An August 1998 examination report bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and, by itself or with 
evidence previously assembled, is so significant it must be 
considered in order to decide fairly the merits of the claim 
for service connection for pancreatitis.  


CONCLUSIONS OF LAW

1.  The veteran incurred a right eye disorder, diagnosed as 
diplopia and a chorioretinal scar, as a result of military 
service.  38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. § 
3.303 (2000).

2.  The RO's June 1987 denial of service connection for 
pancreatitis is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.1103 (2000).  

3.  The evidence submitted since the RO's June 1987 denial of 
service connection for pancreatitis is new and material; 
thus, the requirements to reopen the claim have been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The service medical records disclose that in June 1968 the 
veteran suffered trauma to his left eye.  In January 1976, he 
was diagnosed as having an old chorioretinal scar of the 
inferior nasal area of the right eye and a corneal scar of 
the left eye from a prior injury.  

In January 1978, the veteran complained of stomach pain.  He 
stated that he had three to four drinks once a week.  The 
diagnosis was deferred.  Abdominal studies in November 1978 
were within normal limits.    

In October 1983, the veteran sought treatment after splashing 
aftershave in his right eye.  The conjunctiva were injected 
bilaterally.  Pertinent diagnoses included conjunctivitis, 
probably due to chronic overuse.  

The veteran was diagnosed as having mild pancreatitis, not 
requiring therapy, in February 1984.  At that time, he 
complained of mild epigastric discomfort after drinking 
coffee or alcohol and after ingesting a large meal.  He drank 
10 to 20 cups of coffee a day.  He significantly decreased 
his coffee intake and noticed a decrease in the frequency of 
is symptoms.  Later that month, the veteran was diagnosed as 
having probable chronic pancreatitis.  In March 1984, a 
diagnosis of mild chronic pancreatitis was rendered.  The 
veteran stated that he still had abdominal pain occurring 
mostly after heavy meals and the day following alcohol 
intake.  

In May 1984, the veteran was diagnosed as having 
blepharochalasis of the upper eyelids.  He underwent 
blepharoplasty.  In January 1985, he complained of 
intermittent abdominal discomfort.  He stated that his pain 
was often precipitated by alcohol, particularly red wine.  He 
reportedly binged, but was not a regular drinker.  The 
examiner's assessment was abdominal pain, possibly recurring 
pancreatitis versus biliary colic, gastritis, or 
diverticulosis, large bowel gas, no evidence of chronic 
pancreatitis with pancreatis exocrine or endocrine 
insufficiency.

After his separation from service, in November 1986 the 
veteran claimed entitlement to service connection for, inter 
alia, pancreatitis and residuals of a left eye injury.  

The veteran was afforded a VA examination in December 1986.  
He complained of occasional stomach pain, weekly.  He stated 
that he drank a lot until 1985, but currently almost none.  
He gave a history of pancreatitis in 1983, at which time he 
was drinking three to six drinks a weekend.  The examiner 
diagnosed a history of pancreatitis in 1983 due to alcohol, 
resolved completely without residuals.

In a June 1987 rating decision, the RO denied entitlement to 
service connection for refractive error of the eyes 
(constitutional or developmental abnormality) and 
pancreatitis (not found on last examination).  Service 
connection for a corneal scar of the left eye was granted.  
The veteran was notified of the RO's decision and of his 
appellate rights by letter dated July 14, 1987.  He did not 
appeal.

Since July 1987, numerous additional medical records have 
been obtained.  On examination by Russell G. Fisher, D.O. in 
January 1991, the veteran gave a history of pancreatitis in 
1982, at which time he as a heavy ethanol user.  He also 
reported that he had scar tissue on his right eye.  

A treatment record dated in January 1997 showed that the 
veteran gave a longstanding history of diplopia due to trauma 
for the past 30 years.  He stated that he had an injury to 
his left eye and eye surgery in 1983.  The examiner diagnosed 
report of intermittent, longstanding diplopia due to trauma 
per patient history and corneal scarring of the left eye due 
to trauma.

The veteran claimed entitlement to service connection for a 
right eye disorder in February 1997.  He stated that he saw 
flashes of light, had double vision, and saw 
"scraggly" objects with multiple "zigzagging."  He 
indicated that he had scar tissue on his right eye.  The 
veteran also sought to reopen his claim for service 
connection for pancreatitis in February 1997.  He stated that 
this condition had its onset during active service as a 
result of stress and caffeine.  In December 1997, the veteran 
reported that during service in 1981 he put a hemoccult 
solution in his right eye instead of Visine and in 1983 he 
splashed aftershave in his right eye.

Upon VA examination in December 1997, the veteran complained 
of diplopia and of seeing things with jagged edges, sometimes 
associated with flashes of light.  He stated that these 
symptoms were intermittent and had occurred since 1968 when 
he hit himself in the right eye with pliers.  He was also 
status post lid surgery to both eyes in 1983.  Fundoscopic 
examination revealed a chorioretinal scar infero-nasally in 
the right eye.  The examiner diagnosed chorioretinal scar of 
the right eye secondary to old trauma.

In January 1998, the RO denied entitlement to service 
connection for residuals of a right eye injury on the basis 
that the claim was not well grounded.  The RO further found 
that new and material evidence had not been submitted to 
reopen a claim for service connection for pancreatitis.  The 
veteran appealed the RO's decision to the Board.

A March 1998 treatment record shows that the veteran 
complained of intermittent diplopia.  The examiner diagnosed 
chorioretinal scar of the right eye, stable, and history of 
questionable diplopia.  

On psychiatric examination in August 1998, the veteran stated 
that he drank three cans of alcohol per day, approximately 
three times a week, until five months ago.  During service, 
he occasionally drank alcohol to the point of intoxication, 
averaging once per week.  He gave a history of chronic 
pancreatitis.  The examiner diagnosed chronic pancreatitis.

The veteran underwent neurological examination in September 
1998.  He stated that he saw double vision and had blurring 
of vision.  He gave a history of a right eye injury when he 
hit himself with a pair of pliers.  The examiner noted that 
the right eye showed monocular diplopia in looking toward the 
right side and that this was the area of the veteran's 
previous right eye injury.

A treatment record dated in May 1999 revealed that the 
veteran was diagnosed as having a chorioretinal scar of the 
right eye, stable, due to old trauma, and intermittent 
chronic diplopia.  A treatment record dated in May 2000 also 
revealed that the veteran was diagnosed as having a 
chorioretinal scar of the right eye, stable, and intermittent 
chronic diplopia.
 
The veteran testified at a personal hearing before the Board 
in September 2000.  He offered contentions consistent with 
those noted above.  



II.  Legal analysis

A.  Residuals of a right eye injury, claimed as diplopia

The Board is satisfied that all relevant facts have been 
properly developed and that VA has met its duty to assist the 
veteran pertaining to his claim for service connection for 
residuals of a right eye injury.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A).  Although the RO denied this claim as not well 
grounded, a legal basis no longer in effect, there is no 
prejudice to the veteran by the Board's consideration of the 
claim on the merits as the Board herein grants entitlement to 
service connection for a residuals of a right eye injury.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West Supp. 
2000); 38 C.F.R. § 3.303(a) (2000).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  In determining whether service connection 
is warranted for a disability, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board finds that the evidence supports the claim for 
service connection residuals of a right eye injury.  The 
veteran reported that he suffered a right eye injury during 
service, and he is certainly competent to report such.  There 
is also documentation in the service medical records showing 
that he suffered right eye injuries.  He was diagnosed as 
having an old chorioretinal scar of the inferior nasal area 
of the right eye in January 1976.  In October 1983, he sought 
treatment after splashing aftershave in his right eye and was 
diagnosed as having conjunctivitis.  
After service, medical professionals have diagnosed the 
veteran as having diplopia and a chorioretinal scar of the 
right eye as a result of trauma.  There is no evidence of 
record to contradict these findings.  Accordingly, the Board 
finds that the veteran incurred a right eye condition, 
diagnosed as diplopia and a chorioretinal scar, as a result 
of his military service.  38 U.S.C.A. § 1110 (West Supp. 
2000); 38 C.F.R. § 3.303 (2000).  


B.  Pancreatitis

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
pancreatitis.  In June 1987, the RO denied his claim for 
service connection for pancreatitis.  The veteran was 
notified of the June 1987 denial of service connection for 
pancreatitis and of his appellate right by letter dated July 
14, 1987.  He did not appeal.  Thus, that decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(2000).

Once a decision becomes final under 38 U.S.C.A. § 7105, 
absent submission of new and material evidence, the claim may 
not thereafter be reopened or readjudicated by VA.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000); 
and Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  With 
regard to petitions to reopen previously and finally 
disallowed claims, the Board must first determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has explained 
that "new evidence" is evidence that is not "merely 
cumulative" of other evidence of record.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  Evidence is 
"material" when it bears directly or substantially on the 
specific matter and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Then, if the Board determines that the 
evidence is "new and material," it must evaluate the merits 
of the claim after ensuring that the duty to assist has been 
fulfilled.  Id.  In deciding the issue of whether newly 
received evidence is "new and material," the credibility of 
the evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).

Pertinent evidence associated with the claims file since the 
June 1987 RO decision includes an August 1998 psychiatric 
report of examination of the veteran resulting in a diagnosis 
of chronic pancreatitis.  This evidence bears directly and 
substantially upon the specific matter under consideration 
and was not considered by the RO in its June 1987 decision.  
At that time, there was no diagnosis of a current 
pancreatitis.  Therefore, the August 1998 examination report 
is so significant that it must be considered in order to 
fairly decide the merits of this claim.  The aforementioned 
evidence constitutes new and material evidence under 
38 C.F.R. § 3.156(a) (2000), and the Board is required to 
reopen the previously denied claim of entitlement to service 
connection for pancreatitis.  In addition, the Board finds 
that additional development by the RO is needed before the 
Board can proceed in adjudicating the veteran's claim on the 
merits.


ORDER

Entitlement to service connection for a right eye disorder, 
diagnosed as diplopia and a chorioretinal scar, is granted.

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
pancreatitis is reopened.  To this extent only, the appeal is 
granted.



REMAND

Additional development of the evidentiary record is required.  
Given the uncertainty of the etiology of any current 
pancreatitis, on remand the veteran should be afforded an 
appropriate VA examination to resolve this matter.  Medical 
expertise informed by full review of the history and 
appropriate testing and examination is required.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 38 
U.S.C. § 5103A(d)).  Further, any additional records showing 
treatment for pancreatitis since the veteran's separation 
from service could be relevant and should be obtained on 
remand. 

Accordingly, this claim is REMANDED to the RO for the 
following:

1.  Request that the veteran provide a 
list of those who have treated him for 
pancreatitis since his separation from 
service, with complete names, addresses, 
and approximate dates of treatment, and 
with signed releases so the RO may request 
his treatment records.  Request all 
records for which the veteran provides 
signed releases and sufficient identifying 
information.  Associate all responses with 
the claims file.  If any request for 
records is unsuccessful for any reason 
that the veteran might be able to correct, 
notify him so that he may have the 
opportunity to obtain and present the 
records himself.  

2.  Obtain and associate with the file 
all VA treatment records of the veteran, 
including from the Hampton VA Medical 
Center.  All records maintained are to be 
requested, to include those maintained in 
paper form and those maintained 
electronically (e.g., in computer files) 
or on microfiche.  
 
3.  After the foregoing development has 
been accomplished, afford the veteran a 
VA examination in order to determine the 
exact nature and etiology of any 
pancreatitis.  The claims folder and a 
copy of this remand are to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All tests deemed 
necessary by the examiner are to be 
performed. 

Based upon the medical documentation on file, 
the examiner should specifically express an 
opinion as to whether or not the veteran 
currently has pancreatitis and if so, that 
date of onset and etiology of the condition.  
Specifically, the examiner is asked to 
determine whether it is as least as likely as 
not that any current pancreatitis had its 
onset during active service.  If so, what is 
the likelihood that this condition was caused 
by alcohol consumption, as opposed to any 
other cause?  The medical rationale for the 
opinion should be provided, citing the 
objective medical findings leading to the 
conclusion.

If further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2000);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  
		
7.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



